Citation Nr: 1226623	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  01-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for major aphthous stomatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2005 a Travel Board hearing was held before a Veterans Law Judge.  The transcript of that hearing is of record.  The Veterans Law Judge who presided at the hearing in October 2005 is no longer on the Board.  The law requires that the Veterans Law Judge who presides at a hearing for issues on appeal must participate in any decision on those issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 (2011).  

In correspondence in May 2009, the Board offered the Veteran the opportunity for a new hearing.  In a letter dated in May 2009, the Veteran responded that he desired a new hearing before the Board sitting at the Regional Office.  In letters dated in July 2009 and August 2009, the Veteran was informed that a hearing was scheduled for August 20, 2009.  The Veteran did not appear.  Consequently, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In this case, VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was originally granted service connection for major aphthous stomatitis in the August 1997 rating decision currently on appeal.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 9999-7305, and assigned an effective date of April 12, 1997.  In subsequent rating decisions, however, the rating codes listed were 7899-7803.  

The Veteran's particular disability is not listed in the rating schedule.  However, 38 C.F.R. § 4.27 provides that unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99."  See also 38 C.F.R. § 4.20 (outlining principles related to analogous ratings).  The RO determined initially that the most closely analogous Diagnostic Code was 7305, duodenal ulcers.  In an August 2000 rating decision, the RO changed the applicable diagnostic code to 7899-7803.  At that time, Diagnostic Code 7803 provided a 10 percent maximum rating for scars that are superficial, poorly nourished, with repeated ulceration.  

In June 1997 the Veteran was accorded a compensation and pension (C&P) mouth and throat examination.  During the examination the Veteran reported that his mouth ulcerations started on the inside of his lip and spread to the tongue and over the inside of his mouth.  He reported that he also had episodic low grade fevers and cervical adenopathy associated with his aphthous ulcers.  He stated that his ulcers lasted one to two weeks after reaching the maximum size and during that period they were extremely tender and interfered with his ability to eat and drink.  The Veteran reported that the aphthous ulcers had been unresponsive to steroids both topically and intralesionaly.  He also reported that topical xylocaine relieved some of the pain.  The diagnosis was major aphthous stomatitis.  

In the December 1997 notice of disagreement, the Veteran stated that he had ulcers every other month lasting two weeks, however, once they lasted one month and another time they lasted only a week.  When he had a break out, the ulcers were so painful that he could not eat, drink, breathe or talk without severe pain.  

In an October 2000 statement, the Veteran's wife reported that the Veteran had mild episodes of aphthous stomatitis once or twice a month, which last one to one and a half weeks.  She reported that during the more mild episodes, the Veteran would have four extremely painful sores on his tongue.  She further reported that it hurt him to eat, talk, and sometimes drink.  She reported that the Veteran could be seen holding his mouth because of the pain and he would try not to use his tongue.  During severe cases, the Veteran would have more than four sores and the condition would last two weeks.  He would have a fever and chills, no energy, and was unable to talk or eat.  During these cases, he would undergo a liquid diet of broth and exhibited noticeable weight loss.  She reported that the more severe cases usually required a trip to the emergency room.  

In the June 2001 substantive appeal, the Veteran argued that the diagnostic code under which his aphthous stomatitis is evaluated (Diagnostic Code 7805) does not take into consideration the most prevalent symptoms and problems which include pain; inability to eat, drink, or speak and fever.  He further argued that his aphthous stomatitis more closely resembled Diagnostic Code 7305, under which he was formerly rated.  The Veteran reported that he did not always seek medical treatment, even during severe cases, as he was told by his private physician there was nothing he could do.  

During a March 2002 C&P examination for mental disorder, the Veteran that his throat would swell up during ulcer attacks and he could not breathe and was not able to eat or drink.  

In June 2005, the Veteran reported that he would get mouth sores about three weeks out of every month and generally only had about one week, occasionally two weeks, between episodes.  He further reported that he has at least ten episodes per year.  

During his October 2005 Board hearing, the Veteran testified that two times each month his mouth would break out for a week to a week and a half.  He stated that he would get ulcers on the inside of his lip, on his gum, all over his tongue, on the roof of his mouth, and under his tongue.  

A December 2006 addendum to a gastroenterology note stated that the Veteran had a possible diagnosis of Bechet's disease when seen by a dental clinic in April 1993.  The physician noted that the Veteran's ulcers were not related to duodenal, gastric, or peptic ulcers in pathophysiology although a few gastrointestinal conditions could be associated with aphthous ulcers such as Celiac disease and irritable bowel diseases including Crohn's and ulcerative colitis.  The Veteran's medical record did not suggest that he had complaints of such symptoms including blood per rectum diarrhea or abdominal pain.  

In October 2007, the Veteran reported that his sores last anywhere from a few days to a week and reported that his dentist has given him an analgesic salve to put on the sores.  He reported that the sores were very painful and made eating, speaking, and working very difficult.  He reported that he would describe half of his episodes as severe.  In March 2009, the Veteran reported that the number of sores he had varies that last from a few days to three weeks.  He reported that he would sometimes have one very large, severe sore or five or six smaller sores.  He further reported that he would have sores that covered the entire inside of his mouth when he was very stressed out.  

In a February 2010 Board remand, given the symptoms reported by the Veteran of having problems eating and having pain on eating during an active phase of his condition, the Board indicated that 38 C.F.R. § 4.114, Diagnostic Code 7203, for stricture of the esophagus may also be an appropriate diagnostic code.  The Board also indicated that other codes pertaining to the skin may be applicable in light of the reports of fevers and arthralgias during active phases.  

During the May 2010 C&P skin examination, the Veteran denied a history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, esophageal neoplasm, nausea associated with esophageal disease, and vomiting associated with esophageal disease.  He reported he always had frequent dysphagia but reported that he could swallow both liquids and solids.  He denied esophageal distress, heartburn or pyrosis, regurgitation, hematemesis or melena, and esophageal dilation.  Physical examination revealed no signs of anemia and a 10 percent change in weight loss.  A KUB and a contrast upper GI test resulted in a diagnostic impression of moderate-sized gastroesophageal/distal diverticulum.    

A July 2011 addendum included a diagnosis of moderate sized gastroesophageal diverticulum. The examiner noted that there was no obstruction/spasm amenable to esophageal dilation.  She opined that it was less likely as not that the Veteran's gastroesophageal diverticulum was related to the Veteran's service-connected major aphthous stomatitis.  She also opined that it is at least as likely as not that the Veteran's dysphagia is related to his service-connected major aphthous stomatitis.  She found that the Veteran's gastroesophageal diverticulum was not thought to be related to his service-connected major aphthous stomatitis because medical literature documents that major aphthous stomatitis is a common condition restricted to the mouth and therefore not associated with throat or gastroesophageal ulcerations/diverticulum.  She noted that the Veteran denied that his oral lesions spread into his throat during the VA examination.  She further noted that the Veteran reported some dysphagia related to oral pain during exacerbation of the condition with oral lesions.  The Veteran described the dysphagia in terms of pain rather than mechanical.  She noted that the diverticulum should not be symptomatic in causing dysphagia.  Based on the Veteran's history, she opined that the dysphagia would be related to oral pain due to the oral lesions and not throat or esophageal pain as there are no lesions in the throat and the diverticulum would be non-contributory.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the Veteran has alleged that the diagnostic code under which his aphthous stomatitis is evaluated (Diagnostic Code 7805) does not take into consideration the most prevalent symptoms and problems which include pain; inability to eat, drink, or speak; and fever.  He further argued that his aphthous stomatitis more closely resembled Diagnostic Code 7305 (duodenal ulcer), under which he was formerly rated.    

Due to the Veteran's reported symptoms of having problems eating and having pain on eating during an active phase of his condition, in February 2010, the Board indicated that 38 C.F.R. § 4.114, Diagnostic Code 7203 for stricture of the esophagus may also be an appropriate code.  However, a stricture was not found by the examiner on remand.   

Repeated attempts to find the appropriate Diagnostic Code for the Veteran's service-connected aphthous stomatitis have resulted in medical opinions finding no analogy to suggested Diagnostic Codes.  Moreover, the Veteran reported in his substantive appeal that he worked as a long-distance trucker after his discharge from service but had to stop because during a flare-up he could not afford to "hold up" in a motel until he could resume the trek.  He therefore switched occupations to longshoreman because it was part-time work and he was home when the condition flared up.  In an October 2007 statement he reported that the disorder interfered with his ability to work because of the discomfort which impacted his ability to concentrate.  In light of this, submission to the Director of the Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Submit the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b). 

2.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


